DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,4-5, and 8 of prior U.S. Patent No. 10639737B1. This is a statutory double patenting rejection.

Instant application (16/831,970)
U.S. Patent No. 10639737B1

A welding system, comprising: 

a welder configured to create an assembly by forming a weld-joint; 








a test-device configured to produce test-data indicative of a characteristic of the weld-joint; and 



a controller-circuit in communication with the welder and the test-device, 
wherein the controller-circuit is configured to 




determine whether the welder- process-data violates a quality-metric and 




determine a number of violating-weld- joints.
The system in accordance with claim 1, further comprising an identification- device configured to create a label indicative of an identity of the assembly wherein the controller-circuit is further configured to activate the identification- device to create the label.
The system in accordance with claim 2, further comprising a human-machine- interface configured display instructions to an operator, wherein the operator is instructed to attach the label to the assembly having a violating-weld-joint via the human-machine-interface.
The system in accordance with claim 3, wherein the controller-circuit is further configured to instruct the operator, via a human-machine-interface, to attach the label to the assembly having the violating-weld-joint.
The system in accordance with claim 4, wherein the controller-circuit is further configured to instruct the operator, via the human-machine-interface, to perform a test of the violating-weld-joint with the test-device.
The system in accordance with claim 3, further comprising a memory in communication via the controller-circuit and configured to record welder-process- data associated with formation of the weld-joint, wherein the controller-circuit is further configured to record the test-data of the violating-weld-joint in the memory linked to the identity.
The system in accordance with claim 6, further comprising a camera in communication via the controller-circuit, wherein the camera is configured to render an image of the weld-joint and wherein the controller-circuit is further configured to record the image in the memory linked to the identity.

A welding system, said system comprising: 
a welder configured to create an assembly by forming a weld-joint between electrical- components; 
a human-machine-interface configured to receive an input to the system from an operator and display instructions from the system to the operator; an identification-device configured to create a label indicative of an identity of the assembly; 
a test-device configured to produce test-data indicative of a characteristic of the weld- joint; 
a memory configured to store welder-process-data associated with the formation of the weld-joint; and 
a controller-circuit in communication with the welder, the human-machine-interface, the test-device, and the memory, the controller-circuit configured to: 
activate the welder to create the assembly; 
store the welder-process-data in the memory linked to the identity; 
determine whether the welder-process-data violates a quality-metric; 
in accordance with the determination that the welder-process-data violates the quality-metric, the controller-circuit is further configured to: 
determine a number of violating-weld-joints; 
activate an alert-device to alert the operator to a violating-weld-joint; 
disable the welder when the number of violating-weld-joints exceeds a threshold; 
activate the identification-device to create the label; 
instruct the operator to attach the label to the assembly having the violating-weld-joint; 
instruct the operator to perform a test of the violating-weld-joint with the test-device; and 
store the test-data of the violating-weld-joint in the memory linked to the identity.




























4. The system in accordance with claim 1, wherein the system further includes a camera in communication with the controller-circuit, the camera configured to render an image of the weld-joint, wherein the controller-circuit is further configured to store the image in the memory linked to the identity.

A welding method, said method comprising the steps of: 
activating a welder to create an assembly by forming a weld-joint between components; 





recording welder-process-data associated with the weld-joint linked to an identity of the assembly; and 
determining whether the welder-process-data violates a quality-metric and in accordance with a determination that the welder-process-data violates the quality-metric determining a number of violating-weld-joints; and 
activating an alert-device, thereby alerting an operator to a violating-weld- joint.

The method in accordance with claim 8, further comprising the step of: disabling the welder when the number of violating-weld-joints exceeds a threshold.
The method in accordance with claim 8, further comprising the step of: activating an identification-device to create a label indicative of the identity of the assembly with the violating-weld-joint.
The method in accordance with claim 10, further comprising the step of: instructing the operator to attach the label to the assembly having the violating-weld-joint.
The method in accordance with claim 11, further comprising the step of: instructing the operator to perform tests of the assembly having the violating-weld-joint with a test-device, thereby producing test-data indicative of a characteristic of the weld-joint.
The method in accordance with claim 12, further comprising the step of: recording the test-data linked to the identity.
5. A welding method, said method comprising: 
activating a welder to create an assembly by forming a weld-joint between electrical- components with a controller-circuit; 
the controller-circuit in communication with the welder, a human-machine- interface, an identification-device, a test-device, and a memory; 
storing in the memory, with the controller-circuit, welder-process-data associated with the weld-joint linked to an identity of the assembly; 
determining, with the controller-circuit, whether the welder-process-data violates a quality-metric; 
in accordance with the determination that the welder-process-data violates the quality-metric; 
determining, with the controller-circuit, a number of violating-weld-joints; 
activating, with the controller-circuit, an alert-device alerting an operator to a violating-weld-joints; 
disabling, with the controller-circuit, the welder when the number of violating-weld-joints is greater than a threshold; 


activating the identification-device to create a label indicative of the identity of the assemblies with the violating-weld-joints; 



instructing, with the controller-circuit through the human-machine- interface, the operator to attach the label to the assemblies having the violating-weld-joints; 

instructing, with the controller-circuit through the human-machine- interface, the operator to perform tests of the assemblies having the violating-weld-joints with the test-device, thereby producing test- data indicative of a characteristic of the weld-joints; and 
storing, with the controller-circuit, the test-data in the memory linked to the identity.

A welding system, comprising: 

a welder configured to create an assembly by forming a weld-joint between components; 
a human-machine-interface configured to display instructions from the system to an operator;
an identification-device configured to create a label indicative of an identity of the assembly; 
a test-device configured to produce test-data indicative of a characteristic of the weld-joint; and 


a controller-circuit in communication with the welder, the human- machine-interface, the identification-device, and the test-device, wherein the controller-circuit is configured to activate the identification-device to create the label for the assembly, instruct the operator to apply the label to the assembly, instruct the operator to perform a test of assembly with the test-device, determine whether welder-process-data and the test-data violates a quality-metric and activate an alert-device based on the violation in accordance with a determination that the welder-process-data and the test-data violates the quality-metric.
The system in accordance with claim 14, wherein the controller-circuit is further configured to disable the welder in accordance with the determination that the welder-process-data and the test-data violates the quality-metric.
The system in accordance with claim 14, further comprising a memory in communication via the controller-circuit and a camera in communication via the controller-circuit, wherein the camera is configured to render an image of the weld-joint and wherein the controller-circuit is further configured to record the image linked to the identity in the memory.

 A welding method, said method comprising the steps of: activating a welder to create an assembly by forming a weld-joint between components; 










activating an identification-device to create a label indicative of an identity of the assembly;
 
instructing an operator to attach the label to the assembly; 



instructing the operator to perform a test of the assembly with a test- device, thereby producing test-data indicative of a characteristic of the weld-joint;

 



determining whether welder-process-data and the test-data violates a quality-metric; and 



activating an alert-device alerting the operator based on the violation in accordance with a determination that the welder-process-data and the test-data violates the quality-metric.
The method in accordance with claim 17, further comprising the step of disabling the welder in accordance with the determination that the welder-process-data and the test-data violates the quality-metric.
8. A welding system, said system comprising:
a welder configured to create an assembly by forming a weld-joint between electrical- components; 
a human-machine-interface configured to receive an input to the system from an operator and display instructions from the system to the operator; 
an identification-device configured to create a label indicative of an identity of the assembly; 

a test-device configured to produce test-data indicative of a characteristic of the weld- joint;
a memory configured to store welder-process-data associated with the formation of the weld-joint; and 
a controller-circuit in communication with the welder, the human-machine-interface, the identification-device, the test-device, and the memory; the controller-circuit configured to: activate the welder to create a predetermined number the assemblies; store the welder-process-data from the predetermined number of the assemblies in the memory linked to the identity; activate the identification-device to create labels for the predetermined number of the assemblies; instruct the operator to apply the labels to the predetermined number of the assemblies; instruct the operator to perform a test of the predetermined number of the assemblies with the test-device; store the test-data of each of the predetermined number of the assemblies in the memory linked to the identity; determine whether the welder-process-data and the test-data violates a quality-metric; in accordance with the determination that the welder-process-data and the test-data violates the quality-metric; activate an alert-device based on the violation; and disable the welder.














A welding method, said method comprising:
activating a welder, with a controller-circuit, to create a predetermined number of assemblies by forming a weld-joint between electrical-components; 
the controller-circuit in communication with the welder, a human-machine- interface, an identification-device, a test-device, and a memory; storing in the memory, with the controller-circuit, welder-process-data from the predetermined number of assemblies linked to an identity of the assemblies; 
activating the identification-device, with the controller-circuit, to create labels indicative of the identity of the predetermined number of the assemblies; 
instructing, with the controller-circuit through the human-machine-interface, an operator to attach the labels to the predetermined number of the assemblies;
instructing, with the controller-circuit through the human-machine-interface, the operator to perform a test of the predetermined number of the assemblies with the test- device, thereby producing test-data indicative of a characteristic of the weld-joint; 
storing, with the controller-circuit, the test-data of each of the predetermined number of the assemblies in the memory linked to the identity; 
determining, with the controller-circuit, whether the welder-process-data and the test-data violates a quality-metric; in accordance with the determination that the welder-process-data and the test- data violates the quality-metric; 
activating, with the controller-circuit, an alert-device alerting the operator based on the violation; and disabling the welder with the controller-circuit.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by DeFelice et al. (US20170312821A1 -hereinafter DeFelice).
Regarding Claim 1, DeFelice teaches a welding system, comprising: 
a welder configured to create an assembly by forming a weld-joint (see [0015]; DeFelice: “a tool holder carrying a tool configured to deposit, add or weld layer-upon-layer of material to form the part.”); 
a test-device configured to produce test-data indicative of a characteristic of the weld-joint (see [0028]; DeFelice: “the AM inspection system includes a database which is connected to a controller and the inspection tool. The database collects material property data (e.g., porosity, density, crystallography, conductivity, elastic moduli, etc.) of each layer (or groups of layers) that is inspected and associates the data with the completed AM part so as to create a build/quality assurance record for each individual part.”); and 
a controller-circuit in communication with the welder and the test-device (see [0016]; DeFelice: “The system includes an inspection controller which controls operation of the defect inspection process performed by the inspection device. In some embodiments, the inspection controller also actively manages the process of depositing, adding or welding layers performed by the AM apparatus, taking into account the results provided during the defect inspection process.”), wherein the controller-circuit is configured to determine whether the welder- process-data violates a quality-metric (see [0015]; DeFelice: “the inspection device configured to scan a layer of the material in situ and detect defects in the layer once the layer is deposited, added or welded;”) and determine a number of violating-weld- joints. (see [0016]; DeFelice: “the inspection controller uses an adaptive control system or an intelligent control system which learns from the results (e.g., number of defects…”)

Regarding Claim 2, DeFelice teaches the limitations as described in claim 1, DeFelice teaches further comprising an identification- device configured to create a label indicative of an identity of the assembly wherein the controller-circuit is further configured to activate the identification- device to create the label. (see [0029]; DeFelice: “The AM inspection system according to the present teachings may include a tool for attaching or embedding an RFID tag inside the AM part or on an exterior surface of the AM part. The RFID attachment tool may be configured to embed the RFID tag during the AM process or after the entire AM process has completed. The RFID tag contains material property data of the AM part, which may be useful when the part is inspected or analyzed during future maintenance or repair.”)

Regarding Claim 8, DeFelice teaches a welding method, said method comprising the steps of: 
activating a welder to create an assembly by forming a weld-joint between components (see [0015]; DeFelice: “a tool holder carrying a tool configured to deposit, add or weld layer-upon-layer of material to form the part.”); 
recording welder-process-data associated with the weld-joint linked to an identity of the assembly (see [0029]; DeFelice: “The RFID tag helps to provide a secure and efficient means for transferring relevant material property data along with the AM part. This is in contrast to situations where data stored on paper or on electronic storage (e.g., memory hard drive, server) separately from the relevant part may become lost.” See [0031]; DeFelice: “The system according to the present teachings may include a storage or memory unit to save data regarding the exact location of any defects detected in the layer.”); and 
determining whether the welder-process-data violates a quality-metric (see [0015]; DeFelice: “the inspection device configured to scan a layer of the material in situ and detect defects in the layer once the layer is deposited, added or welded;”) and in accordance with a determination that the welder-process-data violates the quality-metric determining a number of violating-weld-joints (see [0016]; DeFelice: “the inspection controller uses an adaptive control system or an intelligent control system which learns from the results (e.g., number of defects…”); and 
activating an alert-device, thereby alerting an operator to a violating-weld- joint (see [0016]; DeFelice: “The CNC control system can then appropriately adjust the AM process to fix the problem or pause the AM process and notify an operator of the defect(s).”).

Regarding Claim 10, DeFelice teaches the limitations as described in claim 8, DeFelice teaches further comprising the step of: activating an identification-device to create a label indicative of the identity of the assembly with the violating-weld-joint. (see [0029]; DeFelice: “The AM inspection system according to the present teachings may include a tool for attaching or embedding an RFID tag inside the AM part or on an exterior surface of the AM part. The RFID attachment tool may be configured to embed the RFID tag during the AM process or after the entire AM process has completed. The RFID tag contains material property data of the AM part, which may be useful when the part is inspected or analyzed during future maintenance or repair. The RFID tag may also include information regarding the number of defects detected and the extent of repair required to remove the defects.”)

Regarding Claim 17, DeFelice teaches a welding method, said method comprising the steps of: 
activating a welder to create an assembly by forming a weld-joint between components (see [0015]; DeFelice: “a tool holder carrying a tool configured to deposit, add or weld layer-upon-layer of material to form the part.”); 
activating an identification-device to create a label indicative of an identity of the assembly (see [0029]; DeFelice: “The AM inspection system according to the present teachings may include a tool for attaching or embedding an RFID tag inside the AM part or on an exterior surface of the AM part.); 
instructing an operator to attach the label to the assembly (column 13, lines 55-58; Willett: “FIG. 4F depicts a situation where a threshold level of unacceptable weld quality may not warrant labeling of the process state as failed (e.g., acceptable weld) despite the presence of some defects.” See column 15, lines 60-64; Willett: “in response to a determination that one or more of the plurality of process values exceeds the threshold, labelling the work piece for disposal as having failed the assembly process, based on the one or more physical defects determined.”); 
instructing the operator to perform a test of the assembly with a test- device (see [0042]; DeFelice: “The inspection tool 112 may utilize electromagnetic testing sensors to determine if there is a defect in a layer of material.”), thereby producing test-data indicative of a characteristic of the weld-joint (see [0028]; DeFelice: “the AM inspection system includes a database which is connected to a controller and the inspection tool. The database collects material property data (e.g., porosity, density, crystallography, conductivity, elastic moduli, etc.) of each layer (or groups of layers) that is inspected and associates the data with the completed AM part so as to create a build/quality assurance record for each individual part.”); 
determining whether welder-process-data and the test-data violates a quality-metric (see [0015]; DeFelice: “the inspection device configured to scan a layer of the material in situ and detect defects in the layer once the layer is deposited, added or welded.”); and 
activating an alert-device alerting the operator based on the violation in accordance with a determination that the welder-process-data and the test-data violates the quality-metric. (see [0016]; DeFelice: “The CNC control system can then appropriately adjust the AM process to fix the problem or pause the AM process and notify an operator of the defect(s).”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFelice in view of Willett et al. (US10372117B2 -hereinafter Willett).
Regarding Claim 3, DeFelice teaches the limitations as described in claim 2; however, DeFelice does not explicitly teach further comprising a human-machine- interface configured display instructions to an operator, wherein the operator is instructed to attach the label to the assembly having a violating-weld-joint via the human-machine-interface.
Willett from the same or similar field of endeavor teaches further comprising a human-machine- interface configured display instructions to an operator (see column 7, lines 40-42; Willett: “Processor 5 may further comprise instructions stored in persistent memory and configured to enable processor 5 to operate and interface with a user (i.e., an operating system).”), wherein the operator is instructed to attach the label to the assembly having a violating-weld-joint via the human-machine-interface. (column 13, lines 55-58; Willett: “FIG. 4F depicts a situation where a threshold level of unacceptable weld quality may not warrant labeling of the process state as failed (e.g., acceptable weld) despite the presence of some defects.” See column 15, lines 60-64; Willett: “in response to a determination that one or more of the plurality of process values exceeds the threshold, labelling the work piece for disposal as having failed the assembly process, based on the one or more physical defects determined.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of DeFelice to include Willett’s features of a human-machine- interface configured display instructions to an operator, wherein the operator is instructed to attach the label to the assembly having a violating-weld-joint via the human-machine-interface. Doing so would ensure quality during such manufacturing processes techniques and implement a highly robust statistical analysis for monitoring, correction, and control approach. (Willett, column 2)

Regarding Claim 4, DeFelice and Willett teaches the limitations as described in claim 3, Willett teaches wherein the controller-circuit is further configured to instruct the operator, via a human-machine-interface, to attach the label to the assembly having the violating-weld-joint. (column 13, lines 55-58; Willett: “FIG. 4F depicts a situation where a threshold level of unacceptable weld quality may not warrant labeling of the process state as failed (e.g., acceptable weld) despite the presence of some defects.” See column 15, lines 60-64; Willett: “in response to a determination that one or more of the plurality of process values exceeds the threshold, labelling the work piece for disposal as having failed the assembly process, based on the one or more physical defects determined.”)
The same motivation to combine DeFelice and Willett set forth for Claim 3 equally applies to Claim 4.

Regarding Claim 5, DeFelice and Willett teaches the limitations as described in claim 4, DeFelice teaches wherein the controller-circuit is further configured to instruct the operator, (see [0042]; DeFelice: “The inspection tool 112 may utilize electromagnetic testing sensors to determine if there is a defect in a layer of material.”)
However, DeFelice does not explicitly teach … via the human-machine-interface,
Willett from the same or similar field of endeavor teaches… via the human-machine-interface, (see column 7, lines 40-42; Willett: “Processor 5 may further comprise instructions stored in persistent memory and configured to enable processor 5 to operate and interface with a user (i.e., an operating system).”)
The same motivation to combine DeFelice and Willett set forth for Claim 3 equally applies to Claim 5.

Regarding Claim 6, DeFelice and Willett teaches the limitations as described in claim 3, DeFelice teaches further comprising a memory in communication via the controller-circuit and configured to record welder-process- data associated with formation of the weld-joint, wherein the controller-circuit is further configured to record the test-data of the violating-weld-joint in the memory linked to the identity. (see [0029]; DeFelice: “The RFID tag helps to provide a secure and efficient means for transferring relevant material property data along with the AM part. This is in contrast to situations where data stored on paper or on electronic storage (e.g., memory hard drive, server) separately from the relevant part may become lost.” See [0031]; DeFelice: “The system according to the present teachings may include a storage or memory unit to save data regarding the exact location of any defects detected in the layer.”)

Regarding Claim 7, DeFelice and Willett teaches the limitations as described in claim 6, DeFelice teaches further comprising a camera in communication via the controller-circuit (see [0027]; DeFelice: “”the inspection tool may comprise an eddy current probe and spectroscope, or alternatively, may comprise a digital camera and an ultrasonic transducer.), wherein the camera is configured to render an image of the weld-joint and wherein the controller-circuit is further configured to record the image in the memory linked to the identity. (see [0042]; DeFelice: “the inspection tool 112 may provide spectral testing, such as visual imaging, non-visual imaging, spectroscopy, x-ray imaging, magnetic resonance imaging, or the like”. See [0029]; DeFelice: “This is in contrast to situations where data stored on paper or on electronic storage (e.g., memory hard drive, server) separately from the relevant part may become lost.”)

Regarding Claim 11, the limitations in this claim is taught by the combination of DeFelice and Willett as discussed connection with claim 4.

Regarding Claim 12, DeFelice and Willett teaches the limitations as described in claim 11, DeFelice teaches further comprising the step of: instructing the operator to perform tests of the assembly having the violating-weld-joint with a test-device (see [0042]; DeFelice: “The inspection tool 112 may utilize electromagnetic testing sensors to determine if there is a defect in a layer of material.”), thereby producing test-data indicative of a characteristic of the weld-joint (see [0028]; DeFelice: “the AM inspection system includes a database which is connected to a controller and the inspection tool. The database collects material property data (e.g., porosity, density, crystallography, conductivity, elastic moduli, etc.) of each layer (or groups of layers) that is inspected and associates the data with the completed AM part so as to create a build/quality assurance record for each individual part.”).

Regarding Claim 13, DeFelice and Willett teaches the limitations as described in claim 12, DeFelice teaches further comprising the step of: recording the test-data linked to the identity. (see [0029]; DeFelice: “The RFID tag helps to provide a secure and efficient means for transferring relevant material property data along with the AM part. This is in contrast to situations where data stored on paper or on electronic storage (e.g., memory hard drive, server) separately from the relevant part may become lost.” See [0031]; DeFelice: “The system according to the present teachings may include a storage or memory unit to save data regarding the exact location of any defects detected in the layer.”)

Regarding Claim 14, DeFelice teaches a welding system, comprising: 
a welder configured to create an assembly by forming a weld-joint between components (see [0015]; DeFelice: “a tool holder carrying a tool configured to deposit, add or weld layer-upon-layer of material to form the part.”); 
an identification-device configured to create a label indicative of an identity of the assembly; (see [0029]; DeFelice: “The AM inspection system according to the present teachings may include a tool for attaching or embedding an RFID tag inside the AM part or on an exterior surface of the AM part. The RFID attachment tool may be configured to embed the RFID tag during the AM process or after the entire AM process has completed. The RFID tag contains material property data of the AM part, which may be useful when the part is inspected or analyzed during future maintenance or repair.”)
a test-device configured to produce test-data indicative of a characteristic of the weld-joint (see [0028]; DeFelice: “the AM inspection system includes a database which is connected to a controller and the inspection tool. The database collects material property data (e.g., porosity, density, crystallography, conductivity, elastic moduli, etc.) of each layer (or groups of layers) that is inspected and associates the data with the completed AM part so as to create a build/quality assurance record for each individual part.”); and 
a controller-circuit in communication with the welder, the human- machine-interface, the identification-device, and the test-device (see [0016]; DeFelice: “The system includes an inspection controller which controls operation of the defect inspection process performed by the inspection device. In some embodiments, the inspection controller also actively manages the process of depositing, adding or welding layers performed by the AM apparatus, taking into account the results provided during the defect inspection process.”), wherein the controller-circuit is configured to activate the identification-device to create the label for the assembly (see [0029]; DeFelice: “The AM inspection system according to the present teachings may include a tool for attaching or embedding an RFID tag inside the AM part or on an exterior surface of the AM part.), instruct the operator to apply the label to the assembly (column 13, lines 55-58; Willett: “FIG. 4F depicts a situation where a threshold level of unacceptable weld quality may not warrant labeling of the process state as failed (e.g., acceptable weld) despite the presence of some defects.” See column 15, lines 60-64; Willett: “in response to a determination that one or more of the plurality of process values exceeds the threshold, labelling the work piece for disposal as having failed the assembly process, based on the one or more physical defects determined.”), instruct the operator to perform a test of assembly with the test-device (see [0042]; DeFelice: “The inspection tool 112 may utilize electromagnetic testing sensors to determine if there is a defect in a layer of material.”), determine whether welder-process-data and the test-data violates a quality-metric (see [0015]; DeFelice: “the inspection device configured to scan a layer of the material in situ and detect defects in the layer once the layer is deposited, added or welded;”) and activate an alert-device based on the violation in accordance with a determination that the welder-process-data and the test-data violates the quality-metric (see [0029]; DeFelice: “The AM inspection system according to the present teachings may include a tool for attaching or embedding an RFID tag inside the AM part or on an exterior surface of the AM part. The RFID attachment tool may be configured to embed the RFID tag during the AM process or after the entire AM process has completed. The RFID tag contains material property data of the AM part, which may be useful when the part is inspected or analyzed during future maintenance or repair. The RFID tag may also include information regarding the number of defects detected and the extent of repair required to remove the defects.”).
However, DeFelice does not explicitly teach a human-machine-interface configured to display instructions from the system to an operator;
Willett from the same or similar field of endeavor teaches a human-machine-interface configured to display instructions from the system to an operator. (see column 7, lines 40-42; Willett: “Processor 5 may further comprise instructions stored in persistent memory and configured to enable processor 5 to operate and interface with a user (i.e., an operating system).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of DeFelice to include Willett’s features of a human-machine-interface configured to display instructions from the system to an operator. Doing so would ensure quality during such manufacturing processes techniques and implement a highly robust statistical analysis for monitoring, correction, and control approach. (Willett, column 2)

Regarding Claim 16, the combination of DeFelice and Willett teaches the limitations as described in claim 14, DeFelice teaches further comprising a memory in communication via the controller-circuit and a camera in communication via the controller-circuit, wherein the camera is configured to render an image of the weld-joint and wherein the controller-circuit is further configured to record the image linked to the identity in the memory (see [0029]; DeFelice: “The RFID tag helps to provide a secure and efficient means for transferring relevant material property data along with the AM part. This is in contrast to situations where data stored on paper or on electronic storage (e.g., memory hard drive, server) separately from the relevant part may become lost.” See [0031]; DeFelice: “The system according to the present teachings may include a storage or memory unit to save data regarding the exact location of any defects detected in the layer.”).

Claim(s) 9 and18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFelice in view of Hood et al. (US 4712722 A -hereinafter Hood).
Regarding Claim 9, DeFelice teaches the limitations as described in claim 8; however, DeFelice does not explicitly teach further comprising the step of: disabling the welder when the number of violating-weld-joints exceeds a threshold.
Hood from the same or similar field of endeavor teaches disabling the welder when the number of violating-weld-joints exceeds a threshold. (see column 4, lines 37-41; Hood: “the processor 36 automatically stops the welding process and/or activates an alarm if the total number of flaws detected exceeds a predetermined number.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of DeFelice to include Willett’s features of disabling the welder when the number of violating-weld-joints exceeds a threshold. Doing so would detect the flaws soon after they are produced and before they are covered with succeeding weld passes in order to reduce high materials energy and labor costs. (Hood, column 1)

Regarding Claim 18, the limitations in this claim is taught by the combination of DeFelice and Hood as discussed connection with claim 9.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFelice in view of Willett in view of Hood.
Regarding Claim 15, the combination of DeFelice and Willett teaches the limitations as described in claim 14; however, neither DeFelice nor Willett does not explicitly teach wherein the controller-circuit is further configured to disable the welder in accordance with the determination that the welder-process-data and the test-data violates the quality-metric.
Hood from the same or similar field of endeavor teaches wherein the controller-circuit is further configured to disable the welder in accordance with the determination that the welder-process-data and the test-data violates the quality-metric. (see column 4, lines 37-41; Hood: “the processor 36 automatically stops the welding process and/or activates an alarm if the total number of flaws detected exceeds a predetermined number.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of DeFelice to include Willett’s features of wherein the controller-circuit is further configured to disable the welder in accordance with the determination that the welder-process-data and the test-data violates the quality-metric. Doing so would detect the flaws soon after they are produced and before they are covered with succeeding weld passes in order to reduce high materials energy and labor costs. (Hood, column 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komatsu (US 20070075055 A1) discloses the laser welding system of the third embodiment is configured such that an error occurs when the deviation amount exceeds a revisable range (e.g., the laser output is stopped and a message indicating that the weld cannot be completed is displayed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117